
	

114 HR 1985 IH: Pacific Northwest Gray Wolf Management Act of 2015
U.S. House of Representatives
2015-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1985
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2015
			Mr. Newhouse (for himself, Mr. Walden, and Mr. Stewart) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To prohibit treatment of gray wolves in Washington, Oregon, and Utah as endangered species, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Pacific Northwest Gray Wolf Management Act of 2015. 2.Prohibition on treatment of wolves in Washington, Oregon, and Utah under the Endangered Species Act of 1973 (a)In generalAny wolf in a covered State shall not be treated under any status of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), including as an endangered species, a threatened species, an essential experimental population, or a nonessential experimental population.
			(b)Exclusive covered State management authority
 (1)Exclusive State management authorityExcept as provided in paragraph (2), each covered State shall have exclusive authority to manage wolves within the borders of that covered State.
 (2)Protection by covered StatesA covered State may not provide protections to wolves that is greater than the protections that would be provided under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) if subsection (a) and paragraph (1) of this subsection did not apply.
 (3)Reimbursement by covered StatesNothing in this Act precludes any State from reimbursing the owner of livestock for any loss of livestock that results from depredation by wolves, or that derives from wolves, that were introduced into the wild.
 (c)DefinitionsIn this section: (1)StateThe term covered State means each of the States of Washington, Oregon, and Utah.
 (2)WolfThe term wolf means any species, subspecies, or population segment of Canis lupus.  